DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Langer et al (Fig. 3) in view of GORBACHOV (Fig. 1).
Regarding claim 22, Langer et al (Fig. 3) discloses an amplifier circuit comprising a power amplifier (302) to directly receive an input signal (304) wherein the input signal (304) comprises an RF signal (see line 52 of column 8), and a DC to DC converter [(306); see lines 15-50 of column 1] coupled to the power amplifier (302) and wherein the DC to DC converter (306) is to directly receive the input signal (304). As described above, Langer et al (Fig. 3) discloses all the limitations in claim 22 except for that filter to receive an output of the DC to DC converter and to provide an adaptive power supply voltage and or current to the power amplifier. GORBACHOV (Fig. 1) DISCLOSES AN AMPLIFIER CIRCUIT COMPRISING a filter (26) to receive an output (output signal of 20) of the DC to DC converter (20) and to provide an adaptive power supply voltage (VCC) to the power amplifier (14). It would have been obvious to one of ordinary skill in the art at the time the invention was made would have found it obvious to have employed the filter at between the Dc to DC converter (306 in Fig. 3 of Langer et al) and power 
Regarding claim 23, wherein the adaptive power supply voltage (308 in Fig. 3 of Langer et al) follows amplitude characteristics of the input signal (304).
Regarding claim 24, wherein the filter (26 in Fig. 1 of GORBACHOV) includes an inductor (inductor in 26) and a capacitor (capacitor in 26) which is coupled to the inductor (inductor in 26) and wherein the inductor (inductor in 26) is coupled to an input supply node (power supply terminal of 14 in Fig. 1 of GORBACHOV) of the power amplifier (14).

Allowable Subject Matter
Claims 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claims 2, 4, 6-14 and 16-21 are allowed.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2842